DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. Publ. No. 2016/0360087).
Regarding claim 1, Kwon discloses a method and apparatus for controlling an unmanned aerial vehicle for taking “selfie” photographs.  More specifically and as it relates to the applicant’s claims, Kwon discloses an aerial camera device (flying object, 200; see Figure 28), comprising: a camera (camera, 230 or 1010; see Figures 10 and 28, and paragraphs 0148 and 0338); and processing circuitry (control unit, 229; see Figure 28; and paragraph 0036) to: receive an initiation to perform a capture sequence with the camera (see Figure 2 and paragraphs 0236-0240 where the drone is powered on and instructions for an image capture operation are sent to the drone); control a motor coupled to a propeller (see paragraphs 0329) to automatically cause the aerial camera device to fly to a specified distance and altitude away from a starting point (see paragraphs 0241-0244 where the drone is moved to an altitude and distance for taking an image); determine the aerial camera device is positioned at the specified distance and altitude (inherently the aerial camera device would determine if it is at the correct position for taking the image); and initiate the capture sequence (see paragraph 0240 where an image is captured).
As for claim 2, Kwon discloses that the camera of the drone can capture either photos or video.  See paragraph 0148.
With regard to claim 3, Kwon discloses that the capture sequence includes: detection of a face (see paragraphs 0179, 0205, 0211, 0238-0243); and upon detection of the face, capturing an image of the face with the camera (see paragraph 0179 and 0205 and 0240-0244) .
Regarding claim 4, Kwon discloses that the initiation is received as a wireless transmission from a mobile device (mobile terminal, 100) operated by a user.  See paragraphs 0159 and 0237.
As for claim 5, Kwon discloses that the image capture sequence includes instructions to direct the aerial camera to follow a user.  See paragraphs 0314-0321 and Figure 26.
With regard to claim 6, Kwon discloses that the aerial camera devices uses facial detection to follow the user.  See paragraphs 0314-0321 where the drone follows a user.  Also see paragraphs 0179 and 0238 where image processing is used for determined whether a facial image is captured correctly.
Regarding claim 7, Kwon discloses that when it is determined that shooting according to a selected shot mode is complete, the drone can be returned to the location of the mobile terminal (i.e. the initial starting point) where the drone lands.  See paragraphs 0321-0324.
As for claim 8, Kwon discloses that the processing circuitry is capable of determining that the aerial camera device is outdoors; and set the distance and altitude based on the aerial camera being outdoors.  See paragraph 0220-0221.
With regard to claim 11, Kwon discloses a method and apparatus for controlling an unmanned aerial vehicle for taking “selfie” photographs.  More specifically and as it relates to the applicant’s claims, Kwon discloses a method for a capture sequence with an aerial camera device (flying object, 200; see Figure 28) receiving an initiation to perform the capture sequence with a camera (camera, 230 or 1010; see Figures 10 and 28, and paragraphs 0148 and 0338) of the aerial camera device (see Figure 2 and paragraphs 0236-0240 where the drone is powered on and instructions for an image capture operation are sent to the drone); 37controlling a motor coupled to a propeller (see paragraphs 0329) to automatically cause the aerial camera device to fly to a specified distance and altitude away from a starting point (see paragraphs 0241-0244 where the drone is moved to an altitude and distance for taking an image); determining the aerial camera device is positioned at the specified distance and altitude (inherently the aerial camera device would determine if it is at the correct position for taking the image); and initiating the capture sequence (see paragraph 0240 where an image is captured).
Regarding claim 12, Kwon discloses that the camera of the drone can capture either photos or video.  See paragraph 0148.
As for claim 13, Kwon discloses that when it is determined that shooting according to a selected shot mode is complete, the drone can be returned to the location of the mobile terminal (i.e. the initial starting point) where the drone lands.  See paragraphs 0321-0324.
With regard to claim 14, Kwon discloses receiving images from the camera of a user; and identifying a gesture performed by the user.  See Figure 10 and paragraphs 0200-0208.
Regarding claim 18, Kwon discloses automatically causing the camera to capture at least one of a photo or a video of the user based on the gesture. See Figures 0303-0307.
Claim 19 is considered a computer readable medium claim substantially corresponding to claim 11.  Please see the discussion of claim 11 above.  Furthermore, Kwon discloses implementing the disclosed methods using a computer code stored on a processor-readable medium.  See paragraph 0345.
Claim 20 is considered a computer readable medium claim substantially corresponding to claim 12.  Please see the discussion of claim 12 above.  Furthermore, Kwon discloses implementing the disclosed methods using a computer code stored on a processor-readable medium.  See paragraph 0345.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Publ. No. 2016/0360087) in view of Zammit et al. (PCT Publ. No. 2017/173502 A1).
Regarding claim 9, as mentioned above in the discussion of claim 1, Kwon discloses all of the limitations of the parent claim.  Furthermore, Kwon discloses that the initiation includes a power on indication (see paragraph 0172).  Kwon, however, fails to specifically disclose that the initiation also includes the detection of a face by the camera.  In other words, it seems as though Kwon initiates the drone and then detects a face for the imaging.  Zammit on the other hand, discloses that it is well known in the art to detect the face of a user before allowing the drone to take off for a selfie photographing operation.  See paragraphs 0143-0145 and Figure 5B.  Zammit discloses that this feature allows for the user to confirm that the correct face is being tracked prior to takeoff.  See paragraph 00143.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kwon to require facial recognition to be performed as part of the initiation of the selfie image capture to confirm with the user that the correct face is being imaged.
As for claim 10, as mentioned above, and disclosed in paragraphs 00143-00145 Zammit discloses that upon detection of the face, the processing circuitry controls the drone to automatically takeoff from a landing position (see paragraph 00116 where the landing can take place in a users hand).
With regard to claim 16, as mentioned above in the discussion of claim 14, Kwon discloses all of the limitations of the parent claim.  Furthermore, Kwon discloses the ability to control the image capturing operation of the drone based on gestures detected by the camera of the drone (see paragraphs 0200-0208 and 0303-0307).  Kwon, however, fails to specifically disclose that the gesture controls the drone to move closer to or further away from the user.  Zammit, on the other hand, discloses that it is well known in the drone art to control a drone to move closer or further away from a user based on a detected gesture of the user.  See paragraphs 0147-0149.  One of ordinary skill in the art would recognize the benefits of controlling a selfie drone to move closer or further away would allow for the user to capture a desired image at any particular distance from the user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kwon to allow the gestures disclosed in Kwon to control the drone to move closer or further away based on the detected gesture so that the user can capture a desired image at any particular distance the user wishes.

Claims 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Publ. No. 2016/0360087) in view of Kahn (U.S. Publ. No. 2018/0114058).
Regarding claim 15, as mentioned above in the discussion of claim 14, Kwon discloses all of the limitations of the parent claim.  Furthermore, Kwon discloses the ability to control the image capturing operation of the drone based on gestures detected by the camera of the drone (see paragraphs 0200-0208 and 0303-0307).  Kwon, however, fails to specifically disclose that the gesture controls the drone to orbit around the user.  Kahn, on the other hand, discloses that it is well known in the drone art to use gestures identified in images captured by the camera of a drone to cause the drone to orbit around a user.  More specifically, Kahn discloses a drone (12) that includes a camera (image sensor, 22; see paragraph 0053) and a detection module (24) for detecting gestures made by a user (14) for controlling the drone via the control module (26).  See paragraphs 0054 and 0055.  Furthermore, Kahn discloses that a particular gesture allows for the user to instruct the drone to orbit around the user.  See paragraphs 0069-0071. One of ordinary skill in the art would recognize that controlling a selfie drone to orbit around would allow for the user to capture a desired image at any particular orientation about the user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kwon to allow the gestures disclosed in Kwon to control the drone to orbit around the user based on the detected gesture so that the user can capture a desired image at any particular distance the user wishes.
Regarding claim 17, as mentioned above in the discussion of claim 14, Kwon discloses all of the limitations of the parent claim.  Furthermore, Kwon discloses the ability to control the image capturing operation of the drone based on gestures detected by the camera of the drone (see paragraphs 0200-0208 and 0303-0307).  Kwon, however, fails to specifically disclose that the gesture controls the drone to perform a landing.  Kahn, on the other hand, discloses that it is well known in the drone art to use gestures identified in images captured by the camera of a drone to cause the drone to perform a landing operation.  More specifically, Kahn discloses a drone (12) that includes a camera (image sensor, 22; see paragraph 0053) and a detection module (24) for detecting gestures made by a user (14) for controlling the drone via the control module (26).  See paragraphs 0054 and 0055.  Furthermore, Kahn discloses that a particular gesture allows for used for detecting gestures (see paragraph 0110).  Zhang discloses that a particular gesture may indicate that the user would like the drone to perform a landing sequence.  See paragraphs 0067-0068.  Kahn discloses that this feature allows for a user to control the movement of the drone without using a joystick or other type of handheld controller.  See paragraphs 0076 and 0079.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kwon to allow the gestures disclosed in Kwon to control the drone to land based on the detected gesture so that the user can initiate a landing without using a joystick or other controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        April 27, 2022